THE SECURITIES TO BE ISSUED PURSUANT TO THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR ANY OTHER
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD UNLESS
REGISTERED THEREUNDER OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.

 

SUBSCRIPTION AGREEMENT

 

Name of Subscriber: ____________________________

 

Rapid Therapeutic Science Laboratories, Inc.

5580 Peterson Lane, Suite 200

Dallas, Texas 75240

 

Ladies and Gentlemen:

 

1. Subscription. I (sometimes referred to herein as the “Investor”) hereby
subscribe for and agree to purchase the Securities (as defined below) set forth
on the signature page hereto of Rapid Therapeutic Science Laboratories, Inc., a
Nevada corporation (the “Company”), on the terms and conditions described herein
and in Exhibit A hereto (collectively, the “Offering Documents”). Terms not
defined herein are as defined in the Offering Documents. There is no minimum
offering. The maximum offering is $4,000,000.

 

2. Description of Securities; Risk Factors.

 

a. Description of Securities. The Company is offering (the “Offering”) to the
Investor shares of the Company’s common stock (“Common Stock” or “Securities”)
at a purchase price of $0.25 per share.

 

b. Warrants: For additional consideration the Investor is entitled to purchase
an addition 1 times the number of shares purchased under 2a. above at a price of
$1.00. Such purchase must be made within 180 days of the Company’s 3-day average
VWAP above $1.00. Otherwise such warrants are void. The warrants are not
cashless and are subject to Rule 144 provisions.

 

c. Risks Related to the Investment in the Securities. Investing in the
Securities involves a high degree of risk. Before investing, Investors should
carefully consider the following risks, together with the other information
contained in Offering Documents.

 

i. No Minimum Subscription Agreement; No Escrow Arrangement. Under the terms of
this Subscription Agreement, there is no minimum subscription amount to be
raised by the Company in this private placement and, upon the Company’s
acceptance of the Subscriber’s offer to subscribe for the Securities, the
subscription proceeds shall immediately become a part of the working capital of
the Company and shall be allocated in the accordance with the Company
management’s discretion. Further, the Subscription Agreement does not
contemplate any escrow arrangement whereby the subscription proceeds are kept
until and unless a certain event triggering the termination of the escrow fund
occurs. Absence of such arrangements could result in less protection for the
potential investors in the Company.

 

ii. Discretion in Application of Net Proceeds. The Company’s management has the
sole discretion to determine the application of the net proceeds of this
offering. A substantial portion will be applied to working capital of the
Company. Accordingly, the Company’s management will have broad discretion in the
application of the net proceeds.

 

iii. No Voting Power by Prospective Investors. The Company’s directors and
officers own or control an aggregate of 140,000,000 shares of Common Stock,
which represents a super-majority of the shares outstanding and are, and in the
foreseeable future will continue to be, in a position to elect a majority of its
Board of Directors. The Board of Directors establishes corporate policies and
has the sole authority to nominate and elect the company’s officers to carry out
those policies.

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



Prospective investors therefore will have no participation in the Company’s
affairs. As a result of the current capital structure of the Company, a
prospective investor shall not obtain voting control over major corporate
decisions and actions.

 

iv. Absence of Cash Dividends and No Cash Dividends Anticipated. The future
payment by the Company of cash dividends on its common stock, if any, rests
within the discretion of its Board of Directors and will depend, among other
things, upon the Company’s earnings, its capital requirements and its financial
condition, as well as other relevant factors. The Company does not anticipate
making any cash distributions upon its Common Stock in the foreseeable future.

 

v. The Company Will Likely Make Future Offerings of Its Securities. The Company
reserves the right to make future offers and sales, either public or private, of
its securities including shares of preferred stock, Common Stock or securities
convertible into its common stock at prices differing from the offering price of
the Common Stock offered hereby. There can be no assurance that the Company will
be able to successfully complete any such future offerings; however, in the
event that any such future sales of securities are affected, the Investor’s pro
rata ownership interest in the Company will be reduced to the extent of any such
issuances and, to the extent any such sales are effected at consideration which
is less than that paid by the Investor, the Investor may experience dilution.

 

vi. New Business Strategy. The Company recently announced it was adopting a new
business strategy focused on developing potential commercial opportunities which
will involve the rapid application of therapeutics using the RxoidTM MDI
technology that the Company sublicensed from TMDI, an entity affiliated with the
Company’s new director and CEO, Donal R. Schmidt, Jr., with prospective
healthcare providers, pharmacies and other parties in the states of Texas,
California, Florida and Nevada. Simultaneously, the Company announced it would
be exiting from its previous operations in the bitcoin mining business, which
has been suspended since the middle of 2018. Due to the change in strategy, the
Company’s prior SEC filings will not fully describe the Company’s planned
operations and future plans.

 

3. Purchase.

 

a. I hereby tender to the Company a check or wire transfer (information to be
provided to me on my request) made payable to “Rapid Therapeutic Science
Laboratories, Inc.” for such number of shares of Common Stock indicated on the
signature page hereto, an executed copy of this Subscription Agreement and an
executed copy of my Investor Questionnaire attached as Exhibit A hereto.

 

b. Investor will wire $____________ USD within 3 business days after receiving
this agreement. Upon the earlier of a Closing (defined below) for my
subscription or completion of the offering, I will be notified promptly by the
Company as to whether my subscription has been accepted by the Company.

 

c. Wire Instructions:

 

Wells Fargo Bank

Dallas, Texas

ABA Routing # 121000248

Account # 6411598227

For the Benefit of Rapid Therapeutic Science Laboratories, Inc,

5580 Peterson Ln., Ste. 200

Dallas, TX 75240

Attn.: Donal R. Schmidt, Jr. CEO, 214-236-1363

 

4. Acceptance or Rejection of Subscription.

 

a. I understand and agree that the Company reserves the right to reject this
subscription for the Securities, in whole or in part, for any reason and at any
time prior to the Closing (defined below) of my subscription.

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

b. In the event of the rejection of this subscription, my subscription payment
will be promptly returned to me without interest or deduction and this
Subscription Agreement shall have no force or effect. In the event my
subscription is accepted, and the offering is completed, the subscription funds
shall be released to the Company.

 

c. This subscription can be rejected at the sole decision of the Company prior
to issuance of any stock to the Investor.

 

5. Closing. The closing (“Closing”) of this offering may occur any time and from
time to time before the Termination Date. There is no minimum offering. The
Securities subscribed for herein shall not be deemed issued to or owned by me
until one copy of this Subscription Agreement has been executed by me and
countersigned by the Company and the Closing with respect to such Securities has
occurred.

 

6. Disclosure. Because this offering is limited to accredited investors as
defined in Section 2(15) of the Securities Act, and Rule 501 promulgated
thereunder, in reliance upon the exemption contained in Section 4(a)(2) of the
Securities Act and applicable state securities laws, the Securities are being
sold without registration under the Securities Act. I acknowledge receipt of the
Offering Documents and represent that I have carefully reviewed and understand
the Offering Documents, including its exhibit. I have received all information
and materials regarding the Company that I have requested. I fully understand
that the Company has a limited financial and operating history and that the
Securities are speculative investments, which involve a high degree of risk of
the loss of my entire investment. I fully understand the nature of the risks
involved in purchasing the Securities and I am qualified by my knowledge and
experience to evaluate investments of this type. I have carefully considered the
potential risks relating to the Company and purchase of its Securities and have
reviewed each of the risks set forth in the Offering Documents. Both my advisors
and I have had the opportunity to ask questions of and receive answers from
representatives of the Company or persons acting on its behalf concerning the
Company and the terms and conditions of a proposed investment in the Company and
my advisors and I have also had the opportunity to obtain additional information
necessary to verify the accuracy of information furnished about the Company.
Finally, I have carefully reviewed all of the Company’s filings with the
Securities and Exchange Commission, understanding that the Company has recently
modified its business strategy. Accordingly, I have independently evaluated the
risks of purchasing the Securities.

 

7. Investor Representations and Warranties. I acknowledge, represent, and
warrant to, and agree with, the Company as follows:

 

a. I am aware that my investment involves a high degree of risk as disclosed in
the Offering Documents and have read carefully the Offering Documents and the
Company’s SEC filings, and I understand that by signing this Subscription
Agreement I am agreeing to be bound by all of the terms and conditions of the
Offering Documents.

 

b. I acknowledge and am aware that there is no assurance as to the future
performance of the Company.

 

c. I acknowledge that there may be certain adverse tax consequences to me in
connection with my purchase of Securities, and the Company has advised me to
seek the advice of experts in such areas prior to making this investment.

 

d. I am purchasing the Securities for my own account for investment purposes and
not with a view to or for sale in connection with the distribution of the
Securities, nor with any present intention of selling or otherwise disposing of
all or any part of the foregoing securities. I agree that I must bear the entire
economic risk of my investment for an indefinite period of time because, among
other reasons, the Securities have not been registered under the Securities Act
or under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under applicable securities laws of
certain states or an exemption from such registration is available. I hereby
authorize the Company to place a legend denoting the restrictions on the
Securities that are issued to me.

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



e. I recognize that the Securities, as an investment, involve a high degree of
risk including, but not limited to, the risk of economic losses from operations
of the Company and the total loss of my investment. I believe that the
investment in the Securities is suitable for me based upon my investment
objectives and financial needs, and I have adequate means for providing for my
current financial needs and contingencies and have no need for liquidity with
respect to my investment in the Company.

 

f. I have been given access to full and complete information regarding the
Company and have utilized such access to my satisfaction for the purpose of
obtaining information in addition to, or verifying information included in, the
Offering Documents, and I have either met with or been given reasonable
opportunity to meet with officers of the Company for the purpose of asking
questions of, and receiving answers from, such officers concerning the terms and
conditions of the offering of the Securities and the business and operations of
the Company and to obtain any additional information, to the extent reasonably
available.

 

g. I have such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of an investment in the Securities
and have obtained, in my judgment, sufficient information from the Company to
evaluate the merits and risks of an investment in the Company. I have not
utilized any person as my purchaser representative as defined in Regulation D
under the Securities Act in connection with evaluating such merits and risks.

 

h. I have relied solely upon my own investigation in making a decision to invest
in the Company.

 

i. I have received no representation or warranty from the Company or any of its
officers, directors, employees or agents in respect of my investment in the
Company and I have received no information (written or otherwise) from them
relating to the Company or its business other than as set forth in the Offering
Documents. I am not participating in the offer as a result of or subsequent to:
(i) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

j. I have had full opportunity to ask questions and to receive satisfactory
answers concerning the offering and other matters pertaining to my investment
and all such questions have been answered to my full satisfaction.

 

k. I have been provided an opportunity to obtain any additional information
concerning the offering and the Company and all other information to the extent
the Company possesses such information or can acquire it without unreasonable
effort or expense.

 

l. I am an “accredited investor” as defined in Section 2(15) of the Securities
Act and in Rule 501 promulgated thereunder and have attached the completed
Accredited Investor Questionnaire to indicate my “accredited investor” category.
I can bear the entire economic risk of the investment in the Securities for an
indefinite period of time and I am knowledgeable about and experienced in
investments in the equity securities of non-publicly traded companies, including
early stage companies. I am not acting as an underwriter or a conduit for sale
to the public or to others of unregistered securities, directly or indirectly,
on behalf of the Company or any person with respect to such securities.

 

m. I understand that (1) the Securities and the underlying securities have not
been registered under the Securities Act, or the securities laws of certain
states in reliance on specific exemptions from registration, (2) no securities
administrator of any state or the federal government has recommended or endorsed
this offering or made any finding or determination relating to the fairness of
an investment in the Company and (3) the Company is relying on my
representations and agreements for the purpose of determining whether this
transaction meets the requirements of the exemptions afforded by the Securities
Act and certain state securities laws.

 

n. I understand that since neither the offer nor sale of the Securities has been
registered under the Securities Act or the securities laws of any state, the
Securities may not be sold, assigned, pledged or otherwise disposed of unless
they are so registered or an exemption from such registration is available.

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



 

o. I have been urged to seek independent advice from my professional advisors
relating to the suitability of an investment in the Company in view of my
overall financial needs and with respect to the legal and tax implications of
such investment.

 

p. If the Investor is a corporation, company, trust, employee benefit plan,
individual retirement account, Keogh Plan, or other tax-exempt entity, it is
authorized and qualified to become an Investor in the Company and the person
signing this Subscription Agreement on behalf of such entity has been duly
authorized by such entity to do so.

 

q. The information contained in my Investor Questionnaire, as well as any
information which I have furnished to the Company with respect to my financial
position and business experience, is correct and complete as of the date of this
Subscription Agreement and, if there should be any material change in such
information prior to the Closing of the offering, I will furnish such revised or
corrected information to the Company. I hereby acknowledge and am aware that
except for any rescission rights that may be provided under applicable laws, I
am not entitled to cancel, terminate or revoke this subscription and any
agreements made in connection herewith shall survive my death or disability.

 

r. The Investor acknowledges that (i) the Offering Documents contains material,
nonpublic information concerning the Company within the meaning of Regulation FD
promulgated by the SEC, and (ii) the Investor is obtaining such material,
nonpublic information solely for the purpose of considering whether to purchase
the Securities pursuant to a private placement that is exempt from registration
under the Securities Act. In accordance with Regulation FD and other applicable
provisions of the federal securities laws, the Investor agrees to keep such
information confidential and not to disclose it to any other person or entity
except the Investor’s legal counsel, other advisors and other representatives
who have agreed (i) to keep such information confidential, (ii) to use such
information only for the purpose set forth above, and (iii) to comply with
applicable securities laws with respect to such information. In addition, the
Investor further acknowledges that the Investor and such legal counsel, other
advisors and other representatives are prohibited from trading in the Company's
securities while in possession of material, non-public information and agrees to
refrain from purchasing or selling securities of the Company until such
material, non-public information has been publicly disseminated by the Company.

 

8. Indemnification. I hereby agree to indemnify and hold harmless the Company
and its officers, directors, stockholders, employees, agents, and counsel
against any and all losses, claims, demands, liabilities, and expenses
(including reasonable legal or other expenses, including reasonable attorneys’
fees) incurred by each such person in connection with defending or investigating
any such claims or liabilities, whether or not resulting in any liability to
such person, to which any such indemnified party may become subject under the
Securities Act, under any other statute, at common law or otherwise, insofar as
such losses, claims, demands, liabilities and expenses (a) arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
made by me and contained in this Subscription Agreement or my Investor
Questionnaire, or (b) arise out of or are based upon any breach by me of any
representation, warranty, or agreement made by me contained herein or therein.

 

9. Severability. In the event any parts of this Subscription Agreement are found
to be void, the remaining provisions of this Subscription Agreement shall
nevertheless be binding with the same effect as though the void parts were
deleted.

 

10. Choice of Law and Jurisdiction. This Subscription Agreement shall be
governed by the laws of the State of Texas as applied to contracts entered into
and to be performed entirely within the State of Texas. Any action arising out
of this Subscription Agreement shall be brought exclusively in a court of
competent jurisdiction in Dallas, Texas, and the parties hereby irrevocably
waive any objections they may have to venue in Dallas, Texas.

 

11. Counterparts. This Subscription Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Subscription Agreement may be by actual or facsimile signature.

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



12. Benefit. This Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto.

 

13. Notices and Addresses. All notices, offers, acceptance and any other acts
under this Subscription Agreement (except payment) shall be in writing, and
shall be sufficiently given if delivered to the addresses in person, by Federal
Express or similar courier delivery, as follows:

 

Investor:

At the address designated on the signature

page of this Subscription Agreement.

 

The Company:

Rapid Therapeutic Science Laboratories, Inc.

5580 Peterson Lane, Suite 200

Dallas, Texas 75240

 

or to such other address as any of them, by notice to the others may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be conclusive evidence of successful facsimile delivery.
Time shall be counted to, or from, as the case may be, the delivery in person or
by mailing.

 

14. Entire Agreement. This Subscription Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior oral and written agreements between the parties hereto with
respect to the subject matter hereof. This Subscription Agreement may not be
changed, waived, discharged, or terminated orally but, rather, only by a
statement in writing signed by the party or parties against which enforcement or
the change, waiver, discharge or termination is sought.

 

15. Section Headings. Section headings herein have been inserted for reference
only and shall not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part, any of the terms or provisions of this
Subscription Agreement.

 

16. Survival of Representations, Warranties and Agreements. The representations,
warranties and agreements contained herein shall survive the delivery of, and
the payment for, the Securities.

 

17. Acceptance of Subscription. The Company may accept this Subscription
Agreement at any time for all or any portion of the Securities subscribed for by
executing a copy hereof as provided and notifying me within a reasonable time
thereafter.

 

RESIDENTS OF ALL STATES: THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE
SECURITIES ARE SUBJECT TO REGISTRATIONS ON TRANSFERABILITY AND RESALE AND MAY
NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT
THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED
BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR
OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THI S OFFERING OR THE ACCURACY OR ADEQUACY OF THE
OFFERING DOCUMENTS. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



 

THE AGGREGATE AMOUNT SUBSCRIBED FOR HEREBY IS: ______,000 Shares

(Total dollar amount times 4)

 

Share Purchase Price: $____________________ total USD (price is $0.25 per share)

 

Manner in Which Title is to be Held. (check one)

 

[  ] Individual Ownership

[  ] Community Property

[  ] Joint Tenant with Right of Survivorship

      (both parties must sign)

 

[  ] Partnership

[  ] Tenants in common

[  ] Corporation Trust

[  ] IRA or Keogh

[  ] Other (please indicate)

 

 

INDIVIDUAL INVESTORS

ENTITY INVESTORS

 

Name of entity, if any

______________________________

 

Signature (Individual)

By: _____________________________

 

*Signature

 

Its: _____________________________

______________________________

Title:____________________________

Signature (Joint)

 

(all record holders must sign)

 

 

 

______________________________

______________________________

Name(s) Typed or Printed

Name Typed or Printed

 

 

Address to Which Correspondence

Address to Which Correspondence

Should be Directed

Should be Directed

 

 

______________________________

______________________________

______________________________

______________________________

City, State and Zip Code

City, State and Zip Code

 

 

______________________________

______________________________

Tax Identification or

Tax Identification or

Social Security Number

Social Security Number

 

 

* If Securities are being subscribed for by any entity, the Certificate of
Signatory on the next page must also be completed The foregoing subscription is
accepted, and the Company hereby agrees to be bound by its terms on _____ day of
___________________, 2020.

 

Rapid Therapeutic Science Laboratories, Inc.

 

Dated:

 

By:_______________________________

Name: Donal R. Schmidt, Jr.

Its: Chief Executive Officer

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



 

CERTIFICATE OF SIGNATORY

 

(To be completed if Securities are being subscribed for by an entity)

 

I, ____________________________, the __________________________________

       (name of signatory)                                             (title)

 

of ________________________________________ (“Entity”), a
________________________

        (name of entity)
                                                                                (type
of entity)

 

hereby certify that I am empowered and duly authorized by the Entity to execute
the Subscription Agreement and to purchase the Securities, and certify further
that the Subscription Agreement has been duly and validly executed on behalf of
the Entity and constitutes a legal and binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ______ day of ____________, 2020.

 

 

 

 

_______________________________

(Signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



Exhibit A

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

Purpose of this Questionnaire

 

The Securities of Rapid Therapeutic Science Laboratories, Inc., a Nevada
corporation (the “Company”) are being offered under the Securities Act of 1933,
as amended (the “1933 Act”), or the securities laws of any state, in reliance on
the exemptions contained in Sections 4(2) and 4(6) and Regulation D Rule 506 of
the 1933 Act and on similar exemptions under applicable state laws. Under
Sections 4(a)(2) and Regulation D Rule 506 and/or certain state laws, the
Company may be required to determine that an individual or each individual
equity owner of an investing entity meets certain suitability requirements
before selling the Securities to such individual or entity. THE COMPANY MAY, AT
ITS ELECTION, NOT SELL SECURITIES TO A SUBSCRIBER WHO HAS NOT COMPLETELY FILLED
OUT THIS QUESTIONNAIRE. This Questionnaire does not constitute an offer to sell
or a solicitation of an offer to buy the Securities or any other security.

 

Instructions

 

One (1) copy of this Questionnaire should be completed, signed, dated, and
delivered to the Company.

 

Please Answer All Questions

 

If the appropriate answer is “None” or “Not Applicable,” so state. Please print
or type your answers to all questions. Attach additional sheets if necessary, to
complete your answers to any item.

 

Your answers will be kept strictly confidential at all times; however, the
Company may present this Questionnaire to such parties as it deems appropriate,
including its counsel, in order to assure itself that the offer and sale of the
Securities ts will not result in a violation of the registration provisions of
the 1933 Act or a violation of the securities laws of any state.

 

(1) Please provide the following personal information:

 

Name: __________________________________

 

(2) I am an accredited investor (as defined in Rule 501 (a) of Reg. D) because
(check each appropriate description):

 

______ I am a natural person whose individual net worth, or joint net worth with
my spouse, exceeds $1,000,000 (excluding the value of my residence).

 

_____ I am a natural person who had individual income exceeding $200,000 in each
of the two most recent years or joint income with my spouse exceeding $300,000
in each of those years and I have a reasonable expectation of reaching the same
income level in the current year.

 

_____ I am a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934.

 

_____ I am an organization described in Section 501(c)(3) of the Internal
Revenue Code, not formed for the specific purpose of acquiring the Securities,
with total assets exceeding $5,000,000.

 

______ I am a corporation, Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets exceeding $5,000,000.

 

______ I am a trust, not formed for the specific purpose of acquiring the
Securities, with total assets exceeding $5,000,000 and whose purchase is
directed by a “sophisticated person,” as defined in Rule 506(b)(2)(ii) of Reg.
D.

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



(For the purposes of this questionnaire, a “sophisticated person” means any
person who has such knowledge and experience in financial and business matters
that he or she is capable of evaluating the merits and risks of the prospective
investment.)

 

_____ I am an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 and (i) investment decisions for such
plan are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is a bank, savings and loan association, insurance company or registered
investment advisor or (ii) such plan has total assets exceeding $5,000,000 or
(iii) if a self-directed plan, investment decisions are made solely by
accredited investors.

 

______ I am an entity in which all of the equity owners are accredited
investors.

 

(3) Check, if appropriate:

 

_____ I hereby represent and warrant that I have such knowledge and experience
in financial and business matters that I am capable of evaluating the merits and
risks of any prospective investment in the Company.

 

(4) By signing this Questionnaire, I hereby confirm the following statements:

 

I am aware that the offering of the Securities will involve securities for which
no market currently exists, thereby requiring any investment to be maintained
for an indefinite period of time, and I have no need to liquidate the
investment.

 

I acknowledge that any delivery to me of any documentation relating to the
Securities prior to the determination by the Company of my suitability as an
investor shall not constitute an offer of the Securities until such
determination of suitability shall be made, and I agree that I shall promptly
return all such documentation to the Company upon request.

 

My answers to the foregoing questions are true and complete to the best of my
information and belief, and I will promptly notify the Company of any changes in
the information I have provided.

 

I also understand and agree that, although the Company will use its best efforts
to keep the information provided in answers to this Questionnaire strictly
confidential, the Company may present this Questionnaire and the information
provided in answers to it to such parties as it may deem advisable if called
upon to establish the availability under any federal or state securities laws of
an exemption from registration of the private placement or if the contents
thereof are relevant to any issue in any action, suit, or proceeding to which
the Company is a party or by which it or they are or may be bound.

 

I realize that this Questionnaire does not constitute an offer by the Company to
sell the Securities but is merely a request for information.

 

_________________________________

Printed Name

 

_________________________________

Signature

 

Date and Place Executed:

 

Date:_________________________________ Place:______________________________

 

 

 

--------------------------------------------------------------------------------

2